 

 

Exhibit 10.2

 

[ex10_2-001.jpg] 

 

DIGITAL BANKING PLATFORM OPERATING AGREEMENT

 

by and between

 

NEC Payments B.S.C.(c)

 

and

 

APPTECH CORP.

 



CLIENT: _______ NECP: _______1 of 27

 

 

Digital Banking Platform Operating Agreement

 

(the ‘Agreement’)

 

This Agreement is made and shall be effective on the 1st day of October 2020
(the ‘Effective Date’):

 

By and between:

 

NEC PAYMENTS B.S.C.(c) a financial technology company with limited liability
licensed in the Kingdom of Bahrain with Commercial Registration 92080-1 and
whose principal place of business is at Office 32, Building 869, Road 3618,
Block 436, Seef District, Kingdom of Bahrain (herein referred to as ‘NECP’)

 

and

 

APPTECH CORP., a corporation incorporated in the State of Wyoming whose
principal office is at 5876 Owens Avenue, Suite 100, Carlsbad CA 92008, United
States of America (‘CLIENT’),

 

NECP and CLIENT may be referred to individually as a ‘Party’ or collectively as
the ‘Parties’.

 

RECITALS

 

WHEREAS, NECP is licensed and regulated in the Kingdom of Bahrain by the CBB as
an ancillary services provider with the regulated activities of payment services
provider and card processor and is also a principal member of certain Card
Associations.

 

WHEREAS, NECP and CLIENT have simultaneously with the entering into of this
Agreement, entered into a License Agreement on even date (the ‘License
Agreement’) whereby NECP will license to CLIENT certain Digital Banking
Technologies, Implementation Services, Infrastructure, Inclusive Technical
Support and Additional Technical Support.

 

WHEREAS, NECP and CLIENT wish to memorialize the manner in which NECP shall
provide Implementation Services, Infrastructure, Inclusive Technical Support and
Additional Technical Support to CLIENT supplementing the License Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Parties agree as follows:

 

1.DEFINITIONS

 

Unless otherwise defined herein, capitalised words and phrases used in this
Agreement shall have the following meaning:

 

1.1.‘Account’ means a record maintained by CLIENT against which Transactions
effected by Account Holders via Cards are recorded by the Processing Services,
and against which funds held on deposit are reconciled.

 

1.2.‘Account Holder’ means a Person who has acquired an Account and a Card from
CLIENT or from an Agent.

 

1.3.‘Additional Technical Support’ means the provision by NECP to CLIENT of
additional software engineering, implementation, project management,
Infrastructure support, and software support on an ad-hoc basis over the term of
the License Agreement as may be requested by CLIENT from time to time;

 

1.4.‘Affiliate’ means an individual, association, partnership, corporation or
joint-stock company, trust or other business entity (collectively referred to as
a ‘Person’) that is an affiliate of any other Person that (i) directly or
indirectly owns more than twenty percent (20%) of the voting power of all
classes of voting stock of any such Person that is a corporation or (ii) owns
more than twenty percent (20%) of the beneficial interests in income and capital
of an entity other than a corporation.

 

1.5.‘Agent’ means any legal entity or person who is contracted with and or
employed by CLIENT and who may be selling or otherwise participating in the
provision, selling, distributing, promoting, producing, processing or otherwise
facilitating CLIENTS’ Products.

 



CLIENT: _______ NECP: _______2 of 27

 

 

1.6.‘Agreement’ means this Agreement and all Schedules and Attachments attached
hereto as amended, modified and supplemented from time to time.

 

1.7.‘Availability’ shall mean the period of time that Transactions are processed
during a Monthly Period. Availability shall be calculated as the Monthly
Availability Time minus Monthly Outage Time divided by Monthly Availability
Time, expressed as a percentage.

 

1.8.‘BIN’ means “Bank Identification Number” and is a number assigned to a
Financial Institution by a Card Association for the purposes of identifying and
routing electronic payment transactions.

 

1.9.‘BIN Sponsorship’ means the provision of BIN ranges, the design and
supervision of compliance frameworks, the management of Account Holder funds,
and the performance of settlement with Payment Networks provided by Financial
Institutions to enable CLIENT Products.

 

1.10.‘Business Day’ means any day that is not a Friday, Saturday, Sunday or any
other day on which banks or stock exchanges are required or authorized by Law to
be closed in the Kingdom of Bahrain;

 

1.11.‘Bylaws’ means any and all of the operating rules, bylaws and laws of Card
Associations, Financial Institutions’ procedures and standards, applicable
federal laws, and any regulations and guidance from any Regulatory Authority, as
may from time to time be amended, modified, or supplemented to which a Party or
the Parties may be subject to under the terms of or independently of this
Agreement.

 

1.12.‘Card’ means any card, virtual card number, mobile telephone, contactless
enabled equipment or other hardware or software device that primarily accesses
and performs Transactions against Accounts.

 

1.13.“Card Association” means (i) MasterCard International Incorporated, (ii)
Visa Incorporated, (iii) any other card-sponsoring organisation or association
that contracts with Financial Institutions to switch and/or settle transactions
effected with Cards by Account Holders and has been designated as a Card
Association by mutual agreement (in writing) of NECP and Licensee, and (iv) any
successor organisation or association to any of the foregoing organisations or
associations.

 

1.14.‘CBB’ means the Central Bank of Bahrain.

 

1.15.‘Charges’ means any and all amounts payable by CLIENT to NECP under the
terms of this Agreement including, but not limited to, the charges set forth in
Schedule A attached hereto and which forms part of this Agreement.

 

1.16.‘CLIENT Brand’ means the CLIENT trademark and any other trademarks, trade
names, brands, insignia, logos, symbols, or decorative designs owned, licensed,
or otherwise used by CLIENT or its Affiliates for their respective Products or
otherwise from time to time.

 

1.17.‘CLIENT Content’ has the meaning defined in Clause 3.8 of this Agreement.

 

1.18.‘Confidential Information’ has the meaning defined in Clause 15.1 of this
Agreement.

 

1.19.‘Consulting’ means to assist in the definition of CLIENT’S Product &
services and go-to-market strategy using the Digital Banking Technologies
provided under the License Agreement include the following: (i) the
identification and structuring of bank partner/sponsor, Card Association, and
other third party networks/partner relationships as may be required to build
Product & service use cases; (ii) the identification of market opportunities for
digital financial services Product & service use cases for consumer, SME and
corporate customers and how to address those opportunities and create
competitive advantage; (iii) the identification of market opportunities to work
with corporate partners in the fintech, banking and financial services segment
to build digital financial services Product & service use cases for distribution
by those corporate partners.

 

1.20.‘Data Element’ means any unique combination of words, numerals, codes,
personal identification numbers (PIN’s) or graphics handled by the Processing
Services or transmitted by or through a host computer connected to the Digital
Banking Technologies.

 

1.21.‘Digital Banking Technologies’ means the software components provided by
NECP that are listed in and provided to CLIENT under the terms of the License
Agreement and that provide the following functionality: (i) Digital account
maintenance and management; (ii) customer data processing; (iii) digital account
and issuer card payment processing; (iv) financial network integration for
issuer card processing with Card Associations; (v) compliance tools for customer
on-boarding including Know Your Customer (‘KYC’), Anti-Money Laundering (‘AML’),
Counter Financing of Terrorism (‘CFT’) & sanctions checking, and on-going
transaction monitoring and suspicious transaction reporting; (vi) Financial
control, reconciliation, general ledger and business information reporting; and
(vii) If requested by CLIENT, and subject to specification, mutual consent and
where applicable additional commercial terms, financial network integration with
other Payment Networks.

 



CLIENT: _______ NECP: _______3 of 27

 

 

1.22.‘Documentation’ means any and all information, including, but not limited
to, specifications, technical data, instructions, explanations, diagrams,
schematics, pictures, photographs, screen shots, training manuals, and other
literature in any and all hard copy and/or soft copy formats that describes or
is associated with the Processing Services and the Digital Banking Technologies
or usage of the same that may be provided by NECP to CLIENT under the terms of
this Agreement.

 

1.23.‘Effective Date’ means the date identified on the signature page of this
Agreement.

 

1.24.‘Excusable Downtime’ includes any time during and/or resulting from: (a)
NECP maintenance, notified to CLIENT in writing at least twenty-four (24) hours
in advance; (b) Outages to the extent requested or caused by CLIENT or one
acting on CLIENT’S behalf; (c) acts or omissions of CLIENT, Agents or third
parties; (d) unavailability of elements of the Digital Banking Technologies
provided by third party suppliers; (e) loss of service due to problems with
services beyond the NECP points of demarcation; and (f) any event as described
in Clause 17.6. NECP will be relieved of responsibility for any Service Level
Default(s) and any associated Service Level Credits to the extent NECP’s failure
to meet such Service Level(s) is attributable to Excusable Downtime.

 

1.25.‘Financial Institution’ means a bank or financial services institution that
is a member of one or more Payment Networks and is appropriately licensed and
regulated by a Regulatory Authority.

 

1.26.‘Funding’ means the financial close of a capital raise in excess Three
Million Dollars United States Dollars (US$3,000,000) by the CLIENT.

 

1.27.‘Funding Date’ means the achievement of a Funding no later than forty-five
(45) days from Effective Date or such other date as may be agreed in writing by
the Parties.

 

1.28.‘Go Live Date’ shall be the date on which NECP has delivered the first
CLIENT Product configurations meeting CLIENT’s agreed business requirements.

 

1.29.‘Implementation Services’ means to facilitate (i) the implementation and
configuration of the Digital Banking Technologies provided under the License
Agreement; (ii) the installation of the Digital Banking Technologies provided
under the License Agreement in infrastructure hosted on either Microsoft Azure
or Amazon Web Services public cloud services (the ‘Infrastructure’); and (iii)
the training of CLIENT personnel in the operation and use of certain modules and
functions of the Digital Banking Technologies provided under the License
Agreement.

 

1.30.‘Inclusive Technical Support’ means the provision by NECP to CLIENT of
software and Infrastructure support on an on-going basis over the term of the
License Agreement.

 

1.31.‘Intellectual Property Rights’ means any and all (by whatever name or term
known or designated) tangible and intangible and now known or hereafter existing
(a) rights associated with works of authorship throughout the universe,
including but not limited to copyrights, moral rights, and mask-works, (b)
trademark and trade name rights and similar rights, (c) trade secret rights, (d)
patents, designs, algorithms and other industrial property rights, (e) all other
intellectual and industrial property rights (of every kind and nature throughout
the world and however designated) (including logos, “rental” rights and rights
to remuneration), whether arising by operation of law, contract, license, or
otherwise, and (f) all registrations, initial applications, renewals,
extensions, continuations, divisions or reissues hereof now or hereafter in
force (including any rights in any of the foregoing).

 

1.32.‘ISO’ means a third-party trading as an independent sales organization
providing payment processing services to merchants.

 

1.33.‘ISV’ means a third-party trading as an independent software vendor.

 

1.34.‘Monthly Availability Time’ shall mean the total number of minutes in the
Monthly Period (and adjusted for Monthly Outage Time).

 

1.35.‘Monthly Outage Time’ shall mean the total number of minutes of all Outages
in a Monthly Period.

 



CLIENT: _______ NECP: _______4 of 27

 

 

1.36.‘Monthly Period’ shall mean the period of time beginning the first day of
any given month, starting at 12:00:00 am, to the last day of that month, at
11:59:59 pm.

 

1.37.‘NECP Brand’ means the NECP brand mark and any other trademarks, trade
names, insignia, logos, symbols, or decorative designs owned, licensed, or
otherwise used by NECP or its Affiliates, as expressly identified in Schedule C.

 

1.38.‘NECP IP’ has the meaning defined in Clause 8.1 of this Agreement.

 

1.39.‘Outage’ shall mean any time on or after the Go Live Date when the Digital
Banking Technologies are not available unless during or due to: (a) Excusable
Downtime; (b) any acts or omissions by CLIENT, including breach of this
Agreement; (c) impossibility of performance (as defined in Clause 17.6 of this
Agreement). An Outage begins when NECP is notified of it and ends when
Availability is restored.

 

1.40.‘Operations Activities’ shall mean to (i) configure Product & service use
cases on the Digital Banking Technologies provided under the License Agreement
as instructed by CLIENT, and (ii) support the operational, compliance and
financial control of Products & services built using the Digital Banking
Technologies provided under the License Agreement.

 

1.41.‘Payment Network’ means any Card Association, electronic funds transfer
(EFT) network, remittance network, and any other organisation or association
that routes Transactions performed using Cards to the Processing Services or
otherwise links to the Digital Banking Technologies for the processing of
Transactions.

 

1.42.‘PCI Standards’ shall mean, collectively, those applicable (i) the Payment
Card Industry Data Security Standards (PCI-DSS), (ii) PIN Security Requirements,
(iii) PIN Entry Device Security Requirements, (iv) Encrypting PIN PAD (EPP)
Security Requirements, and (v) Payment Application Data Security Standard
(PA-DSS), and the same as may be revised from time to time.

 

1.43.‘Processing Services’ means customer data processing, digital account and
issuer card payment processing and financial network integration for issuer card
processing with Card Associations as enabled by the provision of the Digital
Banking Technologies under the License Agreement.

 

1.44.‘Products’ means CLIENT’S digital financial services products and related
services including, but not limited to, the provision of Accounts and Cards
which utilise the Digital Banking Technologies and Processing Services to
Account Holders. The Products may be distributed by CLIENT or through its Agents
and may carry the CLIENT Brand or other such branding as may be developed by
CLIENT and or CLIENT in conjunction with Agents.

 

1.45.‘Regulatory Authority’ means, as the context requires and as they may have
jurisdiction over one or more parties to this Agreement: the Central Bank of
Bahrain and any other financial services Regulator, Ministry, Government
Department or other any agency having jurisdiction over NECP and or the CLIENT.

 

1.46.‘Service Level’ means the level of performance in the provision of
particular Processing Services and Digital Banking Technologies that shall be
measured using the Service Level Agreement attached hereto in Schedule B.

 

1.47.‘Service Level Credit’ shall mean the percent of the relevant month’s NECP
Charges or a USD amount to be credited to CLIENT within sixty (60) days of the
end of the Monthly Period during which the relevant Service Level Credit was
earned in accordance with Clause 3.4 below. Service Level Credits may not be
redeemed for cash or used in any manner other than as specifically set forth in
this Agreement.

 

1.48.‘Service Level Default’ will be deemed to have occurred whenever NECP’s
level of performance for a particular Service Level fails to meet the Service
Level so designated in Schedule B of this Agreement.

 

1.49.‘Term’ has the meaning defined in Clause 11 of this Agreement.

 

1.50.‘Transaction’ means any request, query, credit, debit or other instruction
received from Account Holders handled by the Processing Services or from a
Payment Network or other internal or external source that is processed by the
Digital Banking Technologies.

 

1.51.‘Variable Data Elements’ are parts of the Data Element which vary from one
transaction to another.

 



CLIENT: _______ NECP: _______5 of 27

 

 

2.APPOINTMENT OF NECP FOR PROCESSING SERVICES AND BANKING-AS-A-SERVICE

 

2.1.Appointment

 

Upon the Effective Date CLIENT appoints and NECP accepts the appointment as
provider of Processing Services and Digital Banking Technologies in the
Territory, under the terms and conditions of this Agreement, to CLIENT or any of
its Agents and/or Account Holders, as directed by CLIENT.

 

2.2.Non-Competition

 

A.CLIENT agrees that it shall not compete with NECP, or any of its Affiliates,
including but not limited to APISO S.P.C., to provide payment integration
solutions using virtual payment scheme cards in the travel, insurance and
logistics industries; and

 

B.NECP agrees that it shall not provide direct commercial proposals for any
Products or services that may be built using the Digital Banking Technologies
provided under the License Agreement to any existing customer of CLIENT or any
prospective customer that is already engaged with CLIENT during the term of the
License Agreement and this Agreement.

 

3.THE DIGITAL BANKING TECHNOLOGIES, PROCESSING SERVICES AND OPERATIONAL
ACTIVITIES

 

3.1.Access To the Digital Banking Technologies

 

NECP shall deliver to CLIENT all user IDs and passwords as necessary for CLIENT
to access and utilise the Processing Services via the Digital Banking
Technologies in accordance with this Agreement.

 

3.2.Implementation Services and Operations Activities to be provided by NECP

 

NECP will operate the Digital Banking Technologies in order to provide
Processing Services and enable CLIENT to develop and operate its Products, and
its Agents, Affiliates, and Account Holders (as applicable, all as directed by
CLIENT) to sell, promote, market, distribute and use Products and related
Accounts and Cards. Pursuant to this Clause 3.2, NECP will provide the following
services to CLIENT:

 

A.the provision of the Implementation Services and installation of the Digital
Banking Technologies on the Infrastructure as defined in the License Agreement.
CLIENT understands and agrees to pay any and all charges relating to the
Infrastructure to NECP on first demand in compliance with the terms of the
License Agreement.

 

B.NECP will maintain appropriate communications lines and equipment required to
connect the Digital Banking Technologies and Processing Services to and process
Transactions with Card Associations.

 

C.NECP shall provide reasonable assistance with the installation of appropriate
communication lines and equipment to facilitate CLIENT’S access to the Digital
Banking Technologies and to facilitate connectivity between the Digital Banking
Technologies and Processing Services and additional Payment Networks requested
by CLIENT. CLIENT understands and agrees to pay any and all charges relating to
the installation and use of such lines and equipment directly to the provider of
such lines and equipment.

 

D.NECP agrees to provide adequate security such that the Digital Banking
Technologies and Processing Services are properly secured and protected and
where necessary are and remain compliant with PCI Standards and ISO27001
Information Security Management System.

 

E.NECP agrees to provide training to CLIENT personnel in the operation and use
of certain modules and functions of the Digital Banking Technologies.

 

F.NECP shall provide user manuals, training materials and other Documentation
for CLIENT’S use as NECP finds necessary to enable CLIENT personnel and/or
Agents to become familiar with the Digital Banking Technologies. CLIENT
acknowledges and agrees that all such Documentation remains, at all times,
NECP’s property.

 

G.NECP shall provide appropriately qualified and trained human resources to
perform compliance and financial control activities related to CLIENT Products
in support of CLIENT personnel.

 



CLIENT: _______ NECP: _______6 of 27

 

 

H.NECP shall provide appropriately qualified and trained human resources to
perform Consulting activities to support CLIENT personnel in identifying and
achieving CLIENTs’ business objectives.

 

I.NECP will provide CLIENT with a reasonable means to contact NECP during and
after normal business hours for Inclusive Technical support and Additional
Technical Support. In this regard and for this purpose, NECP will provide CLIENT
with contact information for a help desk available twenty four (24) hours a day,
every day of the year.

 

3.3.Procedure for Commencement of Operations Activities

 

A.As soon as practicable after the Effective Date, but not prior to the Funding
Date, NECP shall configure the Infrastructure and deploy the Digital Banking
Technologies under the terms of the License Agreement to make ready for
configuration, and CLIENT shall collaborate with NECP resources to develop a
business requirements specification document in a mutually agreeable form to
describe the functionality required by the CLIENT for its launch Product(s).

 

B.After CLIENTs’ acceptance of the completed business requirements specification
document, NECP shall configure the Digital Banking Technologies and Processing
Services consistent with the business requirements, and notify CLIENT to conduct
go live testing (the “Go Live Notice”). NECP shall provide CLIENT access to the
Digital Banking Technologies and Processing Services for the purpose of testing
to ensure compliance with the business requirements; and it shall reply to NECP
within twenty (20) Business Days after the Go Live Notice that the Digital
Banking Technologies and Processing Services, as so configured, is acceptable,
or that the Digital Banking Technologies and Processing Services fail to so
comply, together with the identification of specific deficiencies. CLIENT’S
failure to give the aforesaid reply to the Go Live Notice within the twenty (20)
Business Day period shall be deemed to be an acceptance of the Digital Banking
Technologies and Processing Services by CLIENT, and the Go Live Date shall be as
of the last day of that twenty (20) Business Day period.

 

C.If CLIENT notifies NECP that the Digital Banking Technologies has failed to
meet the specifications in the business requirements, NECP shall correct the
deficiencies identified by CLIENT after the receipt of CLIENT’S written notice.
CLIENT shall then have ten (10) Business Days to inspect, test and reevaluate
the Digital Banking Technologies and Processing Services once such deficiencies
are addressed. If CLIENT fails to either accept or reject the corrected Digital
Banking Technologies during that time, the Digital Banking Technologies shall be
deemed to have been accepted by CLIENT, and the Go Live Date shall be as of the
last day of that ten (10) Business Day period. If the Digital Banking
Technologies still do not meet the specifications in the business requirements,
the procedures described above shall be repeated until the deficiencies are
corrected.

 

D.Following the acceptance of the Digital Banking Technologies by CLIENT as
described in Clauses 3.2B and 3.2C herein CLIENT shall deliver to NECP a final
and complete working version of any software applications that it has developed
for integration with the Digital Banking Technologies and Processing Services
along with any tools necessary for NECP to perform quality assurance and
security testing. NECP shall provide to CLIENT a copy of the quality assurance
and security testing script and shall complete quality assurance and security
testing within twenty (20) Business Days and report any deficiencies to CLIENT.
CLIENT shall correct the deficiencies identified by NECP and provide an updated
version of the relevant software applications for revalidation. The processes
described in this Clause 3.3D shall be repeated until all deficiencies are
correct to the satisfaction of NECP and CLIENT. If at any time during the Term
CLIENT makes any material changes or issues a new release to its software
applications the process described in this Clause 3.3D herein shall be repeated.

 

E.CLIENT may request new Products to be configured at any time during the Term
of this Agreement. NECP shall, subject to the payment of associated Charges,
proactively work with CLIENT in the develop of business requirements
specifications for such new Products and will revise the configuration Digital
Banking Technologies to conform to the mutually agreed business requirements.
Upon completion of such configuration NECP shall notify CLIENT to conduct go
live testing and the process outlined in Clauses 3.3B, 3.3C and 3.3D shall be
repeated.

 



CLIENT: _______ NECP: _______7 of 27

 

 

F.CLIENT may request Consulting at any time during the Term of this Agreement.
NECP shall, subject to the payment of associated Charges, provide appropriately
qualified and trained human resources to proactively work with CLIENT to
understand the scope of the request for Consulting and define and execute
strategies to satisfy the request and assist CLIENT to meet its business
objectives.

 

G.Following the Go Live Date NECP shall work proactively with CLIENT to ensure
that sufficient human resources are made available and provided with user IDs
and passwords to access the Digital Banking Technologies and perform operational
compliance and financial control tasks within the Service Levels agreed for such
activities.

 

3.4.Maintenance of Service Levels

 

A.Service Level. The Service Levels will be as defined in Schedule B attached.

 

B.Maintenance: NECP will use commercially reasonable efforts to notify CLIENT
prior to the performance of any maintenance that can be reasonably expected to
cause an Outage. Such maintenance may include upgrades from time to time in
order to operate the Processing Services and ensure continuity of service from
the Digital Banking Technologies and Infrastructure. As with all non-emergency
maintenance, upgrades will be performed only after at least twenty-four (24)
hours advance notice and in an effort to minimise any disruption of the
Processing Services and access to the Digital Banking Technologies. CLIENT
acknowledges and agrees these procedures are essential to NECP’s ability to
operate the Digital Banking Technologies and Processing Services and that it is
CLIENT’S responsibility to ensure NECP and its agents have sufficient access to
CLIENT’S facilities and personnel in order to provide advance notice, perform
maintenance and minimise Outages.

 

C.Tracking and Support. NECP will monitor the Processing Services and Digital
Banking Technologies 24 hours a day, 365 days a year to minimise Outages and
will track Outages reported by CLIENT and tracked by NECP’s monitoring
activities.

 

D.Service Level Credits. In the event of a Service Level Default, NECP will
provide the Service Level Credit to CLIENT as defined in Schedule B. The
remedies stated in Schedule B are CLIENT’S sole and exclusive remedies and
NECP’S entire liability for any Outage.

 

3.5.Changes

 

A.NECP will continually review the features of the Digital Banking Technologies
and Processing Services to identify improvements to services and security and to
comply with the requirements of Regulatory Authorities, Payment Networks and
Card Associations, if any, applicable to data and information processed in the
course of operating the Digital Banking Technologies and Processing Services.

 

B.NECP reserves the right to make changes in Processing Services and or the
Digital Banking Technologies, including but not limited to software, Data
Elements, Variable Data Elements, operating procedures, communications circuits,
and or the Infrastructure where such changes are required to meet the
instructions of Regulatory Authorities, Payment Networks and Card Associations
and will provide CLIENT with reasonable notice of any such change that affects
CLIENT’S normal operating procedures or an interface with the Digital Banking
Technologies or Processing Services, prior to implementation of such change.

 

C.Where changes are made by NECP at its sole discretion, CLIENT shall be offered
the option by NECP to avail such changes to the Digital Banking Technologies and
Processing Services subject to the payment to NECP of any associated Charges.

 

D.Where changes to the Digital Banking Technologies and Processing Services are
requested by CLIENT, NECP shall review such requests in good faith and provide a
specification, timeline and additional Charges related to the implementation of
such changes for the CLIENT’S review. Upon acceptance of the specification and
additional Charges NECP shall use its best endeavours to complete and deploy
such changes within the proposed timeline.

 



CLIENT: _______ NECP: _______8 of 27

 

 

3.6.CLIENT’S Covenants

 

CLIENT covenants and agrees as follows:

 

A.CLIENT shall only input information and data to the Processing Services and or
Digital Banking Technologies in a format and manner and using Data Elements and
Variable Data Elements approved by NECP. CLIENT will provide at its own expense
all equipment, computer software, communication lines, interface devices and
licenses required to access the Processing Services and Digital Banking
Technologies from CLIENT’S locations.

 

B.CLIENT shall maintain appropriate technical points of contact responsible for
management of operations and support activities.

 

C.CLIENT shall pay any and all fees, charges or other financial dues to NECP
accruing in connection with the provision of Digital Banking Technologies and
Processing Services including but not limited to the following:

 

(i) Any and all fees and expenses relating to Payment Networks and or Card
Associations incurred in relation to Products.

 

(ii) Any and all fees and expenses relating to the provision of Infrastructure
by cloud computing services providers Microsoft Azure or Amazon Web Services.

 

(iii) Any and all unrecoverable losses sustained directly by NECP from any
Transactions on Cards as a result of fraud, misappropriation or any other reason
resulting for the actions or inactions of CLIENT, Agents and or Account Holders.

 

D.CLIENT shall not engage, directly or indirectly, in any Prohibited Activity as
defined in this Clause including without limitation, any one of the following
(each, a “Prohibited Activity”): (i) fraudulent activity; (ii) activity that
causes NECP to violate a Payment Network rule; (iii) operating in a manner which
causes a Regulatory Authority agent to investigate CLIENT’S practices, or NECP
as a result of CLIENT’S practices; (iv) any other activity that may result in
undue economic hardship or damage to the goodwill or reputation of NECP or a
Payment Network; (v) any representation or presentation by CLIENT that it is a
member of a Payment Network, a Financial Institution, and or the owner or
operator of the Processing Services and or Digital Banking Technologies .

 

E.CLIENT shall assume responsibility for addressing fraud or data compromise
alerts communicated to CLIENT by NECP in a timely manner and otherwise in
accordance with NECP’s requirements as provided to CLIENT from time to time.

 

F.CLIENT shall only use the Digital Banking Technologies and Processing Services
as described in the License Agreement, this Agreement and the Documentation.
CLIENT shall use all commercially reasonable efforts to ensure that its Agents,
Account Holders and any other persons that it enables to access and use the
Digital Banking Technologies and Processing Services shall also only use the
Digital Banking Technologies and Processing Services as described in the License
Agreement, this Agreement and the Documentation. CLIENT agrees that it will
maintain all standard operational procedures developed from time to time by NECP
as may be provided orally or in writing to CLIENT. In the event that CLIENT
shall enable its Agents or Affiliates to access and use the Digital Banking
Technologies and Processing Services it agrees that it shall execute an
agreement with the relevant Agents and/or Affiliates under terms that materially
conform to the terms and conditions set forth in this Agreement.

 

G.CLIENT shall at its own cost and expense prior throughout the Term purchase
and maintain a professional indemnity and cyber risk insurance policy the
contents and terms of which shall be pre-approved by NECP and which shall
provide minimum cover per event of no less than One Million Dollars
(US$1,000,000).

 

3.7.Payment Network and BIN Sponsorship Agreement

 

If requested by CLIENT and agreed by NECP, NECP shall provide technical
integration to Payment Networks, Card Associations and Financial Institutions
providing BIN Sponsorship and other services to enable the CLIENT to issue
Accounts and Cards to Account Holders that are eligible to perform Transactions
on an inter-network basis. NECP’s agreement to enable CLIENT’S Products to
utilise such Payment Networks, Card Associations and BIN Sponsorship using
NECP’s technical integration is subject to the following terms and conditions:

 



CLIENT: _______ NECP: _______9 of 27

 

 

A.CLIENT will indemnify NECP against any and all cost, expenses, loss or
liability that may occur as a result of Product activities.

 

B.CLIENT will enter into an agreement with each Financial Institution providing
BIN Sponsorship, and will operate within and abide by the operating rules
established by each such Financial Institution, and pay any associated fees
imposed by each such Financial Institution; and

 

C.If so required CLIENT will register and enter into an agreement with each
Payment Network in which CLIENT elects to participate, and will operate within
and abide by the operating rules established by each such Payment Network, and
pay any associated fees imposed by each such network; and

 

D.The clearing of Transactions and reconciliation of payments with each Payment
Network, Card Association and Financial Institution providing BIN Sponsorship
will be in accordance with settlement procedures established between CLIENT and
each such Payment Network, Card Association and Financial Institution and shall
be subject to approval by NECP; and

 

E.CLIENT shall be solely responsible for all Payment Network, Card Association,
and BIN Sponsorship fees, dues, assessments, registration costs and other
service fees related to Products. CLIENT indemnifies NECP against any such costs
and/or expenses and agrees that it shall refund any such costs and/or expenses
that may arise to or be handled by NECP as a result of CLIENT’S and or Product
activities providing that they are passed-on at cost.

 

3.8.CLIENT Content

 

CLIENT is and shall be solely responsible for the creation, renewal, update,
deletion, control and all other aspects of the management of any files,
software, graphics, audio, video, text, data or other objects including but not
limited to the CLIENT Brand and any materials originating or transmitted from
CLIENT or any server owned or operated by CLIENT and/or its Agents, Account
Holders and others, that is routed to, passed through and/or uploaded and stored
on or within the Digital Banking Technologies or otherwise transmitted or routed
using the Processing Services (the “CLIENT Content”). In the event CLIENT
becomes aware that any CLIENT Content infringes the intellectual property or
other rights of a third party, CLIENT shall take immediate steps to remove such
CLIENT Content and ensure that it will not be routed to and/or pass through the
Digital Banking Technologies and or the Processing Services.

 

3.9.Advertising

 

A)NECP agrees that CLIENT may advertise the Processing Services and or Digital
Banking Technologies in advertising or media of CLIENT’S choice to promote
Products and market and sell to Agents.

 

B)CLIENT agrees that any and all advertising and promotion of the Processing
Services and or Digital Banking Technologies and or use of the NECP brand shall
comply with NECP’s brand guidelines and advertising policies as may be specified
in writing from time to time by NECP.

 

4.DOCUMENTATION

 

NECP will provide Documentation to CLIENT in respect of the Operations
Activities, Processing Services and Digital Banking Technologies. This
documentation may include presentations, manuals, scripts, audio or visual
media, software and other materials as NECP may feel is necessary to demonstrate
the Operations Activities and the features and functions of the Processing
Services and Digital Banking Technologies. NECP may from time to time as it sees
fit issue updates to the Documentation or develop new Documentation and provide
such to CLIENT.

 

5.TRAINING

 

CLIENT is obligated under the terms of this Agreement to train its Affiliates,
Agents and any other persons that it enables to access and use the Processing
Services and Digital Banking Technologies in the correct operation of the
Processing Services and Digital Banking Technologies. No Affiliate, Agent,
employee, other persons shall be provided with access to or use the Processing
Services and Digital Banking Technologies in production until such training has
been completed. NECP’s reasonable assistance in providing such training is not
to be unreasonably withheld.

 



CLIENT: _______ NECP: _______10 of 27

 

 

6.CHARGES

 

6.1.Charges

 

Unless otherwise stated, in accordance with Schedule A, CLIENT agrees without
limitation to pay all Charges due to NECP upon the receipt of a monthly invoice
from NECP for any and all Operations Activities that NECP may provide to CLIENT
from time to time.

 

NECP shall have the right to increase the Charges at any time and provide CLIENT
with a revised version of Schedule A, if the increase in Charges is due to and
directly in proportion with a demonstrable increase in NECP’s underlying costs,
for example but not limited to: costs associated with Payment Networks and or
Card Associations and or Financial Institutions providing BIN Sponsorship and or
Bylaws and or the requirements of Regulatory Authorities. In such circumstances
the increase in Charges shall take effect and CLIENT shall be obliged to pay the
increased Charges commencing from the billing month following CLIENT’S
notification by NECP and provision of the revised version of Schedule A.

 

In addition, commencing twenty-four (24) months following the Go Live Date, NECP
may adjust its Charges annually after no less than sixty (60) days written
notice to CLIENT; provided that no increase in NECP Charges other than for
professional services rendered shall exceed two and a half percent (2.5%) per
annum.

 

If NECP should handle and/or pass-on fees to CLIENT that are due to the Payment
Networks, Card Associations, Financial Institutions providing BIN Sponsorship,
providers of Infrastructure, and/or other third party, NECP shall have the
right, at its reasonable discretion, to require CLIENT to pre-fund and maintain
a credit balance in an account accessible to NECP an amount not less than the
average monthly value of such fees in the preceding rolling three (3) month
period in order to ensure timely payment to the relevant third party.

 

In the event that NECP develops new technologies, features and/or services and
these technologies, features and/or services are adopted and used by CLIENT as a
part of the Operations Activities, CLIENT agrees that it shall be liable to pay
additional Charges (as applicable) that may not currently form a part of
Schedule A. In such circumstances NECP shall provide CLIENT with a revised
version of Schedule A and CLIENT shall be obliged to pay the increased Charges
commencing from the billing month following CLIENT’S notification by NECP and
provision of the revised version of Schedule A.

 

6.2.Billing and Payment of Charges

 

Unless otherwise agreed by NECP in writing, CLIENT agrees without limitation to
pay NECP Charges due under the terms of this Agreement monthly by bank transfer
within fifteen (15) Business Days of the receipt of each monthly invoice from
NECP. Furthermore CLIENT agrees that it shall pay all invoices raised by NECP in
respect of Charges in full and that it shall neither make nor assert any right
of deduction or set-off for any reason including Charges or amounts that may be
in dispute.

 

NECP shall provide CLIENT sufficient data to support the calculation of the
Charges included in each monthly invoice and to enable CLIENT to determine the
accuracy of such Charges. CLIENT retains the right to reasonably dispute
invoices. The Parties agree to resolve any dispute in connection with Charges
through good faith negotiations. If the Parties do not promptly resolve any such
dispute, the matter shall be submitted to arbitration as set forth in Clause
17.4 herein.

 

6.3.Late Charges and Service Suspension

 

NECP Charges not paid by the due date falling fifteen (15) days following
CLIENT’S receipt of invoice will accrue interest at a monthly rate of two and a
half percent (2.5%) from the due date until paid in full. Should NECP Charges
remain outstanding for longer than thirty (30) days following CLIENT’S receipt
of invoice NECP shall have the right to issue a default notice. If the relevant
NECP Charges remain outstanding fifteen (15) days following CLIENT’S receipt of
a default notice NECP shall have the right to suspend the Implementation
Services, Inclusive Technical Support, Additional Technical Support, Consulting,
Operations Activities, Processing Services and Digital Banking Technologies
forthwith including disabling CLIENT’S access to the Processing Services and
Digital Banking Technologies and suspending the creation of new Account, Card
and Transaction records until such time as the relevant NECP Charges are paid in
full. Suspensions of services resulting from non-payment of Charges shall not be
counted as Outages and no such suspension shall relieve CLIENT of any of its
obligations under the terms of this Agreement, including without limitation, its
obligations to pay overdue Charges or any other Charges due.

 



CLIENT: _______ NECP: _______11 of 27

 

 

6.4.Taxes

 

Prices set forth herein are exclusive of all taxes. CLIENT shall pay without
limitation (and NECP shall have no liability for) any taxes, tariffs, duties and
other charges or assessments imposed or levied by any Regulatory Authority
and/or other government agency and/or third party in conjunction with this
Agreement and the Processing Services and Digital Banking Technologies provided
hereunder with the exception of any taxes, tariffs, duties and other charges or
assessments falling due on NECP’s income which shall be the responsibility of
NECP.

 

7.FREEDOM OF ACTION

 

7.1.CLIENT Commercial Approach

 

CLIENT is free to determine its commercial approach to selling Products,
selecting and appointing Agents, and/or reselling the Processing Services and
Digital Banking Technologies including but not limited to how and at what rates
it charges Affiliates, Agents and/or Account Holders for using Products and/or
services derived from or using the Processing Services and Digital Banking
Technologies. If NECP should be invited to assist CLIENT in the formation of its
commercial approach as a part of its Consulting activities it’s suggestions
shall not be considered binding in any way and NECP shall accept no liability
whatsoever for the correctness, suitability or marketability of the output of
its Consulting activities or its suggestions in respect of CLIENT’S commercial
approach.

 

7.2.Fair Trading and No-Discrimination

 

NECP shall not be held responsible in any circumstances, and CLIENT agrees
unconditionally that CLIENT and its Affiliates and Agents will not to undertake
any actions that could result in NECP’s liability, for unfair or unlawful
trading or discrimination on any basis including but not limited to its
commercial approach, terms, Product features, services, marketing, or any other
matter relating to Products managed under the Operations Activities or as a
result of CLIENT reselling the Processing Services and Digital Banking
Technologies.

 

7.3.NECP Services

 

NECP reserves the right, at any time, without any liability to determine the
services that it offers including but not limited to the contents, features and
functions of the Operations Activities. NECP is free to make any upgrades,
downgrades or other modifications to the Operations Activities at any time at
its sole discretion, so long as such modifications do not result in a material
breach of this Agreement.

 

7.4.Resources and the Provision of Services

 

7.4.1.Selection and Appointment of Employee and NECP agents

 

NECP shall have sole and absolute discretion in the selection and appointment of
employees and NECP agents responsible for performing the Implementation
Services, Inclusive Technical Support, Additional Technical Support, Consulting,
and Operations Activities and managing the Processing Services and Digital
Banking Technologies.

 

7.4.2.Subcontracting

 

NECP may, in its sole and absolute discretion, subcontract with third parties to
provide any of the Implementation Services, Inclusive Technical Support,
Additional Technical Support, Consulting, and Operations Activities to CLIENT
and to provide the Infrastructure and manage the Processing Services and Digital
Banking Technologies so long as such subcontracting does not result in a
material breach of Service Levels and/or other terms of this Agreement. Any such
subcontracting arrangement shall not release NECP of its obligations to CLIENT
under the terms of this Agreement and NECP shall remain fully liable to CLIENT
for any breach of this Agreement caused by a subcontractor.

 



CLIENT: _______ NECP: _______12 of 27

 

 

8.BRAND AND INTELLECTUAL PROPERTY RIGHTS

 

8.1.Software, Brand and Services.

 

CLIENT acknowledges, without any limitation, that NECP and or its suppliers own
all rights, title and interest in and to the Digital Banking Technologies,
Infrastructure design and methodology, Implementation Services, Inclusive
Technical Support, Additional Technical Support, Consulting, and Operations
Activities and or any other technology, business process, service, or solution
owned or developed by NECP including any improvements thereon by NECP or CLIENT,
the NECP Brand, and other Intellectual Property Rights under NECP’s control
(collectively “NECP IP”). CLIENT acknowledges that the NECP IP is formed of and
constitutes proprietary information and trade secrets that are the sole and
exclusive property of NECP and or its suppliers and that the NECP IP is
protected by patent, copyright, trademark, trade secret and similar laws and
international treaties. NECP shall own all right, title and interest in
Intellectual Property Rights created during the term of this Agreement solely or
jointly with Client and/or Client subsidiary and related to or useful with the
Digital Banking Technologies, Infrastructure design and methodology,
Implementation Services, Inclusive Technical Support, Additional Technical
Support, Consulting, and Operations Activities and or any other technology,
business process, service, or solution owned or developed by NECP during the
fulfillment of this Agreement. This Agreement and the License Agreement and the
limited and revocable rights granted therein do not constitute, and do not
imply, that any right, title or interest in or to the NECP IP or any associated
Intellectual Property Rights are conveyed or granted to or inure to the benefit
of CLIENT. CLIENT agrees and acknowledges that the license and usage rights
described in this Agreement and the License Agreement and any benefit that it
may accrue through the Digital Banking Technologies, Infrastructure design and
methodology, Implementation Services, Inclusive Technical Support, Additional
Technical Support, Consulting, and Operations Activities and or any other
technology, business process, service, or solution owned or developed by NECP
including any improvements thereon by NECP or CLIENT under the terms of this
Agreement and the License Agreement are conditional upon CLIENT’S compliance
with this Agreement and the License Agreement, timely payment of the Charges,
and the receipt and payment for any third party licenses that may be required,
and are revocable in accordance with the terms of this Agreement and the License
Agreement. Furthermore CLIENT agrees it will not at any time whether during the
term of this Agreement and or the License Agreement or not assert any ownership
or interest in or to the NECP IP and that it will not question or otherwise
challenge either directly or indirectly the validity of any registration or
application for registration of any Intellectual Property Rights to the NECP IP
or other intellectual property that NECP may develop in the future. All use of
the NECP IP will inure to the benefit of NECP except as expressly provided for
under the terms of this Agreement and the License Agreement.

 

8.2.Representation and Warranty

 

NECP represents and warrants that to the best of its knowledge it owns, or has
adequate rights to use the Digital Banking Technologies and NECP Brand as
required to provide the Processing Services, Implementation Services, Inclusive
Technical Support, Additional Technical Support, Consulting, and Operations
Activities. NECP makes no representations and warranties, and does not assume
any liability to CLIENT or others in respect of any third party patent,
Intellectual Property Rights or other rights that CLIENT may be required to
obtain a license for or other form of permission to use or benefit from.

 

8.3.No Passing Off

 

CLIENT may not at any time, adopt, register, use, or attempt to adopt, register
or use any word, phrase or mark which is similar to, bears any resemblance to,
or could be construed as being similar to or resembling, any element of the NECP
Brand without first obtaining NECP’s written approval.

 

8.4.Service Marks of Card Associations, Payment Networks and Financial
Institutions

 

CLIENT acknowledges and agrees that each Card Association, Payment Network, or
Financial Institution is the owner of the trademarks and service marks
associated with that Card Association, Payment Network, or Financial
Institution. CLIENT will not contest the ownership of such marks and
acknowledges without risk or prejudice to NECP that any applicable Card
Association, Payment Network, or Financial Institution has the unequivocal right
to immediately and without advance notice prohibit CLIENT from performing any
further service or activity relating to use of such marks and to suspend the
operation of any Products if CLIENT could be deemed to have violated or
infringed any Bylaws, Intellectual Property Rights or other rights.

 



CLIENT: _______ NECP: _______13 of 27

 

 

9.COMPLIANCE WITH REGULATIONS, BYLAWS AND PROCEDURES

 

CLIENT agrees unequivocally to comply with all Bylaws, laws, governmental rules
and procedures, Payment Network rules, Card Association rules, BIN Sponsorship
rules, compliance and operating practices, policies and procedures, and NECP’s
compliance and operational practices, policies and procedures, as may be in
effect from time to time and may be applicable to the conduct of CLIENT’S
business under the terms of this Agreement, including but not limited to: Bylaws
and rules regarding AML activities; KYC activities; independent sales
organisations (“ISO”), member service providers (“MSP”), and the reasonable
instructions and requests made by NECP, Payment Networks, Card Associations, or
Financial Institutions in connection therewith, all of which shall form a part
of this Agreement as if fully documented herein. Without limiting the foregoing,
if at any time and for any reason CLIENT is in receipt of confidential Account
Holder data CLIENT shall treat all of that data as sensitive and confidential
information and shall adhere to international best practice and security
standards in respect of the storage, transmission and management of such data
including but not limited to the PCI Standards and ISO27001. CLIENT acknowledges
that it is responsible for the security of any and all Account Holder data it
may receive, store, transmit and/or possess. In the event that NECP are assessed
or become liable to assessment of any fees by a Payment Network, Card
Association, Financial Institution, or Regulatory Authority or other third party
with jurisdiction as a result of CLIENT’S breach of the provisions of this
Clause 9, NECP shall notify CLIENT and CLIENT agrees that it shall be solely
responsible for the full payment of such fees without limitation directly to the
assessing party within seven (7) days from the date of such notice.

 

10.RELATIONSHIP OF NECP AND CLIENT

 

10.1.Independent Contractors

 

The Parties acknowledge and agree that NECP and CLIENT are independent
contractors and that the relationship arising as a result of this Agreement and
the Implementation Services, Inclusive Technical Support, Additional Technical
Support, Consulting, Operations Activities, Processing Service and Digital
Banking Technologies provided by NECP to CLIENT does not constitute or create a
general agency, joint venture, partnership, employment relationship or franchise
between CLIENT and NECP. In all dealings with any third parties, neither Party
shall identify or represent itself as the other, or the other’s agent, provided
however that CLIENT may identify itself as a customer of NECP and NECP may
identify itself as supplier to CLIENT.

 

10.2.No Authority

 

Neither Party authorises or empowers the other to make agreements, negotiate
terms or execute contracts on behalf of or to bind the Party or Party’s
Affiliates in any way. Neither Party shall be obligated by or have any liability
under any agreements or representations made by the other Party that are not
expressly authorised by the first Party in writing.

 

11.TERM

 

In this Agreement the term shall comprise both the initial period as well as any
subsequent Renewal Period as defined in this Clause 11 (the “Term”). The initial
period of the Term shall commence on the Funding Date when CLIENT shall become
liable for the payment of Charges and shall continue until the last day of the
month occurring sixty (60) months following the Go Live Date (the “Initial
Period”) unless terminated by one of the Parties under the provisions of Clause
12 of this Agreement. At the end of the Initial Period, this Agreement shall be
automatically renewed for successive twenty four (24) month periods (each, a
“Renewal Period”), unless one of the Parties serves notice in writing to the
other of its’ intent not to renew at least three (3) months prior to the end of
the Initial Period or any Renewal Period, whereupon this Agreement shall
terminate on the day prior to the date that the automatic renewal would have
taken effect.

 

12.TERMINATION

 

12.1.Termination Rights

 

In addition to any other termination rights described in this Agreement, each
Party shall have the right to terminate this Agreement immediately upon delivery
of written notice in the event the other Party or an officer or director of the
other Party:

 

12.1.1.makes or attempts an unauthorised transfer or assignment of this
Agreement; or

 

12.1.2.the other Party makes an arrangement with its creditors; or

 

12.1.3.the other Party becomes insolvent and is unable to pay its debts as they
become due, or makes a voluntary petition for bankruptcy or is the subject of an
involuntary petition for bankruptcy against it that prevents it from carrying on
its day to day business and is not dismissed within ninety (90) days; or

 



CLIENT: _______ NECP: _______14 of 27

 

 

12.1.4.an administrator, trustee or receiver is appointed voluntarily or by a
court of competent jurisdiction and the Party that is the subject of the
administration, trusteeship or receivership is unable to maintain at least 70%
of the average Charges paid to NECP for the three (3) preceding months and/or is
otherwise unable to meet the terms of this Agreement in any way.

 

12.2.Failure to Rectify a Material Breach

 

Either Party may terminate this Agreement upon delivery of written notice if the
other Party fails to cure a material breach within thirty (30) days of being
notified thereof. Notwithstanding the foregoing, NECP may terminate this
Agreement with immediate effect in the event of a breach of Clause 3.6 herein.

 

12.3.Termination for Convenience

 

CLIENT may terminate this Agreement for convenience without cause or explanation
pursuant to the following procedures and obligations:

 

12.3.1.The CLIENT shall issue a written notice of termination to the other Party
specifying a date upon which the termination shall become effective (the
“Effective Termination Date”) provided that the date specified is no less than
one hundred and eighty (180) days after the date that the notice is received.

 

12.3.2.At the Effective Termination Date, unless otherwise agreed by the
Parties, NECP shall stop work, and each Party shall comply with the provisions
of Clause 13 of this Agreement.

 

12.3.3.If CLIENT terminates this Agreement for convenience under the provisions
of this Clause 12.3 it shall pay to NECP the average of the monthly Charges
invoiced for the three months immediately preceding the Effective Termination
Date which shall be multiplied by the lesser of (i) the remaining number of
months left of the Term; or (ii) twelve months. CLIENT acknowledges and agrees
that the actual lost Charges incurred by NECP as a result of CLIENT’S early
termination of this Agreement would be variable and based on the number of
Accounts and Account Holders using the Processing Services and Digital Banking
Technologies at the Effective Termination Date and the features availed and
Transactions performed by those Account Holders and as such is impossible to
calculate absolutely. Accordingly, CLIENT acknowledges and agrees that the
calculation described in this Clause 12.3.3 represents a fair and equitable
method of determining an appropriate financial settlement due to NECP and is not
a penalty. Should CLIENT choose to exercise its right to terminate this
Agreement for convenience under the provisions of this Clause 12.3 CLIENT agrees
to pay the amount calculated using the method described in this Clause 12.3.3
within five (5) Business Days of the effectiveness of termination. NECP agrees
to accept such payment as settlement in respect of lost Charges.

 

12.4.Termination of the License Agreement

 

Either Party may terminate this Agreement upon delivery of written notice if the
other Party rightfully terminates the License Agreement or is in breach of the
License Agreement and fails to remedy such breach according to the terms of the
License Agreement.

 

12.5.Failure to Pay Charges

 

NECP may suspend the provision of the Implementation Services, Inclusive
Technical Support, Additional Technical Support, Consulting, Operations
Activities, Processing Services and Digital Banking Technologies forthwith
including disabling CLIENT’S access to the Processing Services and Digital
Banking Technologies and suspending the creation of new Account, Card and
Transaction records pursuant to this Agreement or terminate this Agreement, in
each case effective immediately upon the provision of notice in the event CLIENT
fails to pay any undisputed amounts due, but only if CLIENT has not paid such
amount within fifteen (15) days of written notice.

 

12.6.Termination of Due to Funding Date Expiration

 

Either Party may terminate this Agreement upon delivery of written notice if
CLIENT fails to secure the Funding by the Funding Date.

 



CLIENT: _______ NECP: _______15 of 27

 

 

13.TERMINATION CONSEQUENCES

 

13.1.Wind Down Period

 

Provided this Agreement is not terminated by NECP pursuant to Clause 12.1,
Clause 12.2, or Clause 12.4 above, and if notified in writing by CLIENT no less
than thirty (30) days prior to the final day of the Term or the Effective
Termination Date, NECP will continue to provide the Inclusive Technical Support,
Additional Technical Support, Operations Activities, and Processing Services to
CLIENT for up to six (6) months (the “Wind Down Period”) following the final day
of the Term or the Effective Termination Date. During the Wind Down Period the
provision of the Inclusive Technical Support, Additional Technical Support,
Operations Activities, and Processing Services shall be limited to Accounts,
Cards and Account Holders in existence on the date of termination and shall be
subject to CLIENT’S prompt payment of any and all Charges due and CLIENT’S full
compliance with the terms of this Agreement. Furthermore, subject to CLIENT’S
written notification and CLIENT’S continuing prompt payment of Charges and full
compliance with the terms of this Agreement NECP agree to extend the Wind Down
Period for further periods of three (3) months. During the Wind Down Period NECP
shall comply with reasonable requests for assistance from CLIENT in the
transition of operational and support task for CLIENT Products from NECP to
CLIENT or any other provider of such services that may be selected by CLIENT.

 

13.2.Effect of Termination

 

This Agreement shall remain fully operative and termination shall not release
the Parties or affect any obligations of or liabilities incurred by each Party
prior to the effective date of such termination. Notwithstanding the generality
of the foregoing CLIENT agrees that upon the expiration or termination of this
Agreement for any reason, CLIENT and its Affiliates and Agents shall continue to
comply with Clause 6, Clause 8, Clause 9 and Clause 15 of this Agreement which
shall survive termination. In particular CLIENT agrees that it will immediately
pay all fees and charges due to NECP on first demand and without limitation,
that it will cease using the NECP Brand and not thereafter use any actual or
similar marks in any manner, or identify itself or any business as being
associated with NECP; and that it will abide by the covenants of confidentiality
set forth herein.

 

NECP agrees that upon the expiration or termination of this Agreement for any
reason, NECP and its Affiliates and Agents will cease using the CLIENT Brand and
the CLIENT Content and not thereafter use any actual or similar marks in any
manner, or identify itself or any business as being associated with CLIENT; and
will comply with the provisions of this Agreement which survive termination.

 

13.3.Return of Property

 

Immediately after the effective date of expiration or termination of this
Agreement and any Wind Down Period, CLIENT shall return any property of NECP in
CLIENT’S possession including but not limited to Documentation, training
materials and other materials of any kind supplied to CLIENT by NECP, including
copies, reproductions and translations thereof. Immediately after the effective
date of expiration or termination and any Wind Down Period, NECP shall return
any property of CLIENT to CLIENT, including all copies, reproductions and
translations thereof.

 

14.WARRANTIES, DISCLAIMER OF WARRANTIES AND LIABILITY LIMITATIONS

 

14.1.NECP Warranties

 

NECP warrants to CLIENT that Products configured on the Processing Services and
Digital Banking Technologies will materially conform to the business
requirements specifications mutually agreed by NECP and CLIENT and any
deviations will not have a material negative impact on CLIENT.

 

14.2.WARRANTY DISCLAIMER

 

EXCEPT AS PROVIDED IN THIS CLAUSE 14, THIS AGREEMENT EXCLUDES, AND NECP HEREBY
SPECIFICALLY AND CATEGORICALLY DISCLAIMS, ANY AND ALL REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT TO THE
Implementation Services, Inclusive Technical Support, Additional Technical
Support, Consulting, Operations Activities, Processing Services and Digital
Banking Technologies, OR ANY COMPONENTS OR PARTS THEREOF, AND/OR ANY OTHER
TECHNOLOGY PRODUCT OR SERVICE PROVIDED BY NECP TO CLIENT HEREUNDER, INCLUDING
BUT NOT LIMITED TO, WARRANTIES OF QUALITY, PERFORMANCE, NON-INFRINGEMENT,
MARKETABILITY AND/OR FITNESS FOR ANY PARTICULAR PURPOSE DEFINED OR UNDEFINED.
NOR ARE THERE ANY WARRANTIES CREATED BY A COURSE OF DEALING, COURSE OF
PERFORMANCE, OR USAGE. NECP DOES NOT WARRANT THAT the Implementation Services,
Inclusive Technical Support, Additional Technical Support, Consulting,
Operations Activities, Processing Services and Digital Banking Technologies WILL
MEET CLIENTS NEEDS, OR BE USABLE WITHOUT THE NEED TO OBTAIN LICENSES FROM THIRD
PARTIES FOR PROPRIETARY PROCESSES OR Technologies; OR THAT ALL ERRORS CAN BE
CORRECTED, OR THAT Provision OF THE Implementation Services, Inclusive Technical
Support, Additional Technical Support, Consulting, Operations Activities,
Processing Services and Digital Banking Technologies AND OTHER SOFTWARE or
services USED IN CONNECTION THEREWITH WILL BE UNINTERRUPTED OR ERROR-FREE. THE
FOREGOING EXCEPTIONS ARE AN INTRINSIC AND ESSENTIAL PART OF THIS AGREEMENT AND
FORMED THE BASIS FOR DETERMINING THE CHARGES.

 



CLIENT: _______ NECP: _______16 of 27

 

 

14.3.Mutual Warranties

 

Each Party hereby warrants that:

 

14.3.1.It has the full authority to enter into and fully perform its obligations
under this Agreement;

 

14.3.2.The execution, delivery and performance of this Agreement by such Party
does not conflict with or breach any separate agreement to which it is a party
and/or by which it is bound; and

 

14.3.3.Such Party shall comply with all applicable Bylaws, rules and regulations
applicable to such Party’s activities in connection with this Agreement.

 

14.4.Limitation of Liability

 

In any case and under any circumstances, subject to the governing law of this
Agreement, NECP’s and CLIENT’S entire total and cumulative liability under any
and all provisions of this Agreement is limited to the lesser of (i) one hundred
percent (100%) of the Charges paid by CLIENT to NECP during the twelve (12)
month period immediately preceding the occurrence resulting in such liability,
or (ii) US$500,000. NECP or CLIENT shall not, under any circumstance, be liable
for any damages for lost profits (whether direct or indirect), or any special,
punitive, incidental, indirect or consequential damages whether based on a
breach of contract, tort (including negligence), product liability, or
otherwise, and regardless of whether that party has been advised of the
possibility of such damages.

 

15.CONFIDENTIALITY

 

15.1.Confidential Information

 

NECP, its Affiliates, employees and subcontractors and CLIENT and its Affiliates
and Agents each acknowledge that the other Party has or will have access to and
will continue to have and have access to information which has commercial value
in its business and is not in the public domain. “Confidential Information”
means information without regard to form or media related to the services or
business of the disclosing Party which (a) derives economic value, actual or
potential, from not being generally known to or readily ascertainable by other
persons who can obtain economic value from its disclosure or use, and (b) is the
subject of efforts by the disclosing Party that are reasonable under the
circumstances to maintain its secrecy, including without limitation (i) marking
any information presented in a tangible form with a clear legend identifying
that it is confidential or proprietary in its nature, (ii) identifying any oral
presentation or communication as confidential immediately before, during or
after such oral presentation or communication, or (iii) otherwise treating such
information as confidential. Confidential Information includes, but is not
limited to, software, source codes, object codes, technical and non-technical
data, formulas, patterns, compilations, devices, drawings, written copy,
processes, methods, techniques, designs, Product plans, financial and/or
commercial plans, Product plans, and lists of actual or potential customers and
suppliers which are not commonly known by or available to the public, any and
all proprietary business information, including, without limitation, the prices,
terms and conditions of this Agreement, the processes and procedures related to
the Infrastructure, Implementation Services, Inclusive Technical Support,
Additional Technical Support, Consulting, Operations Activities, Processing
Services and Digital Banking Technologies, Data Elements, Variable Data
Elements, information regarding CLIENT’S and NECP’s (and their Affiliates and/or
Agents) customers, agents, accounts, pricing, marketing strategy, and any and
all proprietary information of such Party of which the receiving Party becomes
aware as a result of its access to and presence at the other Party’s facilities
or otherwise.

 



CLIENT: _______ NECP: _______17 of 27

 

 

15.2.Obligations

 

15.2.1.CLIENT and NECP will not use or disclose the Confidential Information of
the other party except for the purposes of this Agreement and as authorised
hereunder. Each party shall use reasonable methods, no less than the same
methods it uses to protect its similar confidential or proprietary information
to prevent the unauthorised use or disclosure and to protect Confidential
Information belonging to the disclosing party. The recipient party shall
promptly report to the disclosing party any suspected or actual unauthorised use
or disclosure of the disclosing party’s Confidential Information, and agrees to
provide any reasonable assistance in the investigation of any such unauthorised
use or disclosure.

 

15.2.2.Under no circumstances shall CLIENT knowingly demonstrate or share or
disclose in any way the Digital Banking Technologies, Processing Services,
Documentation, or any information relating to or any component thereof or any
information relating to or any component of Infrastructure, the Implementation
Services, Inclusive Technical Support, Additional Technical Support, Consulting,
and Operations Activities to any individual or entity without the express
permission of NECP.

 

15.2.3.Under no circumstances shall CLIENT attempt to or otherwise engage in any
activity that would constitute or result in the reverse engineering of NECP’s
technology, methodology or services encompassed in the Infrastructure,
Implementation Services, Inclusive Technical Support, Additional Technical
Support, Consulting, Operations Activities, Processing Services and Digital
Banking Technologies.

 

15.2.4.Without limiting the generality of the foregoing, but subject to Clauses
3.9 and 17.13, neither Party will publicly disclose the terms of this Agreement
without the prior written consent of the other. Furthermore, neither NECP nor
CLIENT will make any use of Confidential Information belonging to the other
Party; acquire any right in or assert any lien against the disclosing Party’s
Confidential Information; except as governed by the terms of this Agreement; or
refuse to promptly return, provide a copy of or destroy such Confidential
Information upon the request of the disclosing Party.

 

15.3.Exclusions

 

Notwithstanding the foregoing, this Clause 15 will not apply to any information
which NECP or CLIENT can demonstrate was: (a) at the time of disclosure, in the
public domain; (b) after disclosure, published or otherwise became part of the
public domain through no fault of the receiving Party; (c) received from a third
party who was under no duty of confidentiality and had a lawful right to
disclose such information. Furthermore, either Party may disclose the other
Party’s Confidential Information to the extent required by law, under any Bylaw,
or by order of court or government or a Regulatory Authority (collectively, an
“Order”) provided that, in such event, the Party so required to disclose such
information shall, as soon as is reasonably possible after learning of such a
requirement of disclosure, give the other Party notice of such requirement of
disclosure, unless such notice is prohibited by the Order.

 

15.4.Limitations.

 

15.4.1.The covenants of confidentiality set forth herein shall apply to any
Confidential Information disclosed to the receiving Party before or after the
date of this Agreement.

 

15.4.2.The obligations of this Clause 15 shall survive the expiration or
termination of this Agreement for a period of three (3) years following such
expiration or termination.

 

15.4.3.The recipient Party shall obtain no rights of ownership in the
Confidential Information of the other Party.

 

15.4.4.Notwithstanding anything contrary herein, the rights and obligations of
this Clause 15 may be enforced by legal action seeking injunctive relief without
posting a bond.

 



CLIENT: _______ NECP: _______18 of 27

 

 

16.INDEMNIFICATION

 

16.1.Indemnification of NECP by CLIENT

 

CLIENT agrees to indemnify and hold NECP and its subsidiaries, Affiliates,
shareholders, directors, officers, employees, Agents and assignees harmless
against, and to reimburse them for, any loss, liability, taxes or damages
(actual) and all reasonable costs and expenses of defending any claim brought
against any of them or any action in which any of them is named as a party
(including, without limitation, reasonable accountants’, attorneys’ and expert
witness fees, costs of investigation and proof of facts, court cost other
litigation expenses and travel and living expenses) which any of them may
suffer, sustain or incur by reason of claims alleging (a) alleging bodily
injury, (including death), damage to real or tangible personal property; or (b)
brought by CLIENT’S employees under any applicable Bylaws; or (c) alleging
failure of CLIENT to timely and/or properly pay all fees, penalties or other
payments due to a Card Association, Payment Network, Financial Institution,
governmental body or Regulatory Authority that may be applicable to CLIENT or
the performance by CLIENT of its obligations under the terms of this Agreement;
or (d) CLIENT’S breach of any term or provision of this Agreement; or (e) the
violation by CLIENT or CLIENT’S Agents or employees of any of the provisions of
Clause 11 herein with respect to the use of the Implementation Services,
Inclusive Technical Support, Additional Technical Support, Consulting,
Operations Activities, Processing Services and Digital Banking Technologies or
the provision of Accounts and Cards to Account Holders; or (f) the breach by
CLIENT, its Agents or employees or any other persons that it enables to access
and use the Processing Services or Digital Banking Technologies in breach of any
term or provision of the Bylaws; or (g) the wilful misconduct, fraud,
intentional tort or gross negligence of CLIENT, its Agents or, employees, or any
other persons that it enables to access and use the Processing Services and
Digital Banking Technologies with respect to the use of or provision of
Processing Services and Digital Banking Technologies; or (h) any claim made by
any third party including but not limited to Account Holders or Customers or
Agents against NECP attributable in whole or in part to CLIENT, its Agents or
employees, or any other persons that it enables to access and use the Processing
Services and Digital Banking Technologies with respect to the use of or
provision of the Processing Services and or Digital Banking Technologies.

 

16.2.Indemnification of CLIENT by NECP

 

16.2.1.Subject to the terms of this Clause 16.2, NECP shall, at its sole cost
and expense, defend, or at its sole option, settle, indemnify and hold harmless
CLIENT and the directors, officers, employees and Agents of the foregoing
(“CLIENT Indemnitees”) from and against any third party claim: (i) for bodily
injury, death or damage to real or tangible personal property caused by NECP’s
gross negligence or (ii) brought by NECP’s employees alleging failure to comply
with any applicable Bylaws; collectively. (a “Claim”).

 

16.2.2.NECP’s obligations to indemnification shall be subject to: (a) CLIENT
notifying NECP of any such Claim immediately it becomes aware of such Claim, (b)
CLIENT providing NECP with reasonable assistance, information, and cooperation
in defending the lawsuit or proceeding (c) CLIENT giving NECP full control and
sole authority over the defence and settlement of such Claim, provided
settlement fully releases CLIENT and is solely for monetary damages and does not
admit any liability on behalf of the CLIENT Indemnitees. Notwithstanding the
following, CLIENT may join in defence and settlement discussions directly or
through legal counsel of CLIENT’S choice at CLIENT’S own cost and expense.

 

17.MISCELLANEOUS

 

17.1.Governing Law and Exclusive Jurisdiction

 

Subject to Clause 17.4, this Agreement shall be governed by and interpreted in
accordance with laws of the State of Delaware and the federal laws of the United
States. This Agreement is originally written in the English language and the
English language version shall control over any translations. If any provision
of this Agreement is illegal or unenforceable, it will be deemed stricken from
the Agreement and the remaining provisions of the Agreement will remain in full
force and effect.

 

17.2.Employees

 

The Parties agree that personnel and subcontractors employed by each Party to
perform services under this Agreement are not employees or agents or
subcontractors of the other Party and each Party assumes full responsibility for
the acts of its employees and agents and subcontractors. Each Party shall have
sole responsibility for supervision, daily direction and control of its own
personnel. Each Party shall be responsible for complying with rules regarding
employment, employment conditions, residency status, social security
contributions, taxes and other conditions and/or Bylaws as required by law.

 



CLIENT: _______ NECP: _______19 of 27

 

 

17.3.Assignment

 

Neither this Agreement nor any rights or obligations hereunder may be
transferred or assigned by CLIENT, directly, indirectly or by any operation of
law without the prior written approval of NECP. Such approval shall not be
unreasonably withheld except in that event that CLIENT attempts to assign this
Agreement to a competitor of NECP or any of its Affiliates upon which consent
may be withheld. Any assignment or transfer or attempted assignment or transfer
without prior written approval of NECP shall constitute a breach of this
Agreement and no rights or interests hereunder shall be conveyed. NECP may at
any time assign, transfer, charge, sub-contract or deal in any other manner with
all or any of its rights or obligations under this Agreement provided the
assignee assumes and agrees to comply with all the obligations under this
Agreement. NECP shall notify CLIENT of any such assignment and CLIENT may
terminate this Agreement by written notice within three (3) months of such
notice of assignment where the assignee is an entity that Licensee is prohibited
from contracting with.

 

17.4.Dispute Handling

 

The Parties agree to resolve any dispute in connection with this Agreement
through good faith negotiations. In the event that a resolution of a dispute is
not reached within fifteen (15) days of negotiations commencing the matter shall
be escalated to the Chief Executive Officer of CLIENT and the Chief Executive
Officer of NECP who shall attempt to agree a final resolution to the dispute. In
the event that a resolution is still not agreed within a further fifteen (15)
days, the dispute, except with respect to disputes arising from a
misappropriation or misuse of either party’s proprietary rights or Intellectual
Property Rights, disputes relating to Confidential Information, or the NECP
Brand, or the enforcement of any claims seeking equitable relief, any claim
arising out of or relating to dispute, interpretation or enforcement of any
provision in this Agreement, or any breach thereof, shall be submitted to
arbitration in accordance with the International Arbitration Rules of the
American Arbitration Association. The number of arbitrators shall be three and
the place of arbitration shall be New York, United States of America. The
language(s) of the arbitration shall be English. Any award shall be final and
binding on the Parties and may be confirmed in, and judgment upon the award
entered by, any court having jurisdiction. Each party shall bear their own costs
for the arbitration, but they shall equally share the fees of the arbitrators.
The arbitrators are explicitly authorised to award attorneys’ fees as part of
any award. This arbitration provision shall be deemed to be self-executing and
in the event either Party fails to appear at any properly noticed arbitration
proceeding, award may be entered against either Party notwithstanding a Party’s
failure to appear. Nothing in this Clause 17.4 shall bar the right of either
Party to seek and obtain injunctive relief from a court of competent
jurisdiction in accordance with applicable law against threatened conduct that
is likely to cause irreparable harm pending completion of the arbitration. For
those matters excluded from arbitration under this provision, the Parties agree
to use the United States Federal Courts located in the Eastern District of New
York and they consent to the jurisdiction thereof for service of process.

 

17.5.Binding Effect

 

This Agreement is binding upon the Parties hereto, their respective executors,
administrators, heirs, assigns and successors in interest.

 

17.6.Impossibility of Performance

 

Neither NECP nor CLIENT shall be liable for loss or damage or deemed to be in
breach of this Agreement if its failure to perform its obligations (with the
exception of payment of Charges) results from: (i) compliance with any law,
ruling, order, regulation including but not limited to the Bylaws, or
requirement of a Regulatory Authority, Card Association, Payment Network,
Financial Institution providing BIN Sponsorship, or any governmental body or any
department or agency thereof or court of competent jurisdiction; (ii) acts of
God; (iii) acts or omissions of the other Party; or (iv) pandemics, endemics,
fires, strikes, embargoes, war, insurrection, terrorist acts or riot. Any delay
resulting from any of said causes shall extend performance accordingly or excuse
performance, in whole or in part, as may be reasonable and accordingly any
Charges due for any such services not provided or delayed may be withheld until
restored.

 

17.7.Survival

 

The terms and provisions of any paragraphs or Clauses which by their terms
require that they survive expiration or termination of this Agreement shall so
survive the expiration or termination of this Agreement.

  

17.8.Licenses

 

Except as provided herein and under the terms of the License Agreement, no other
licenses, expressed or implied, to the NECP IP under any treaties, copyrights or
patents are granted to CLIENT hereunder.

 



CLIENT: _______ NECP: _______20 of 27

 

 

17.9.Notices

 

All notices required to be delivered by the provisions of this Agreement shall
be deemed to have been received: (i) when delivered by hand; or (ii) on the day
of delivery confirmation after being delivered by a reputable international
courier service; or (iii) at the time sent via email; in each case to the
principal business address or an agreed email address of the Parties set forth
above, or such other principal business address or email address of which the
notifying Party has been notified in accordance with this Clause 17.9 (“Business
Address”).

 

The Parties agree that the Business Address for the Parties as of the date of
this Agreement are as follows:

 

NECP:

 

Office 32, Building 869, Road 3618, Block 436

Seef District

Kingdom of Bahrain

Attn: Mr. Andrew Sims, CEO

 

and

 

CLIENT:

 

5876 Owens Avenue

Suite 100

Carlsbad CA 92008

United States of America

Attn: Luke D’Angelo

 

The Parties further agree that, with regard to CLIENT, the following email
addresses shall be valid for service of notice under this Agreement:
Ldangelo@apptechcorp.com and gwachs@apptechcorp.com and with regard to NECP, the
following email addresses shall be valid for service of notice under this
Agreement: andrew.sims@necpayments.com and fuad.nonoo@necpayments.com.

 

17.10.Severability

 

In the event that any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable the remainder of this
Agreement shall remain valid and enforceable according to its terms and shall be
given the most reasonable and closest interpretation to the context, provisions
and intent of the whole Agreement that may be possible in the absence of the
invalid or unenforceable provision. Without limiting the foregoing, it is
expressly understood and agreed that each and every provision of this Agreement
that provides for a limitation of liability, disclaimer of warranties, or
exclusion of damages is intended by the Parties to be severable and independent
of any other provision and to be enforced as such. Further, it is expressly
understood and agreed that in the event any remedy hereunder is determined to
have failed its essential purpose, all other limitations of liability and
exclusion of damages set forth herein shall remain in full force and effect.

 

17.11.No Waiver

 

The provisions of this Agreement may not be waived except in writing and signed
by both parties. No waiver of any provision hereof shall be deemed a continuing
waiver, nor shall any delay or failure to exercise any right or remedy be deemed
a waiver thereof.

 

17.12.Non-Solicitation

 

Each Party agrees not to directly or indirectly solicit the other Party’s
current employees or hire the other Party’s during the term of this Agreement
and for a period of one (1) year after any termination or expiration thereof,
except with the other Party’s prior written consent.

 

17.13.NECP’s Publicity and Advertising Rights

 

In consideration for the Implementation Services, Inclusive Technical Support,
Additional Technical Support, Consulting, Operations Activities, Processing
Services and Digital Banking Technologies to be performed or provided by NECP,
as provided hereunder, CLIENT hereby consents to NECP’s use of CLIENT’S name and
its relationship with NECP under this Agreement and the License Agreement for
any of NECP’s publicity and advertising. For that purpose, CLIENT also grants a
non-exclusive license and right to NECP to use CLIENT’S name, and related
trademarks, service marks and trade names. Such publicity and advertising may
include, but shall not be limited to, NECP’s news/press releases, and the
inclusion of the CLIENT’S name in a list that NECP may post on its web site
and/or other marketing materials.

 



CLIENT: _______ NECP: _______21 of 27

 

 

17.14.Clause and Paragraph Headings

 

The headings of Clauses and paragraphs contained herein are for convenience of
reference only and do not form a part of this Agreement.

 

17.15.Entire Agreement

 

This Agreement including the introduction and Schedules sets forth the entire
Agreement between the Parties as to the subject matter hereof and supersedes all
prior agreements or discussions between them. Neither of the Parties shall be
bound by any conditions, definitions, understandings, warranties or
representations with respect to such subject matter other than as expressly
provided herein, or as duly set forth subsequent to the Effective Date hereof in
writing in the form of an addendum that is signed and stamped by the duly
authorised representatives of both Parties.

 

Remainder of page intentionally left blank. Signature page follows.

 



CLIENT: _______ NECP: _______22 of 27

 

 

In witness whereof the Parties hereto have executed, sealed and delivered this
Agreement in one or more counterparts on the 1 October 2020.

 

For and on behalf of:

 

NEC Payments B.S.C.(c)

 

By: /s/ Fuad Nonoo

_______________________________



Fuad Nonoo
Chairman and Authorized Person

 

For and on behalf of:

APPTECH CORP.

 

By: /s/ Luke D’Angelo

________________________________



Luke D’Angelo

Interim Chief Executive Officer and Executive Director

 



CLIENT: _______ NECP: _______23 of 27

 

 

Schedule A: Schedule of CHarges

 

The Charges described in this Schedule A are payable to NECP by CLIENT under the
terms of this Agreement.

 

1.Revenue Share

 

CLIENT shall pay to NECP the following shares of revenues:

 

a) a revenue share equal to 30% (Thirty Percent) of the Net Revenues generated
from Products related to issuer processing technologies operated on the Digital
Banking Technologies using the Implementation Services, Inclusive Technical
Support, Additional Technical Support, Consulting, Operations Activities, and
Processing Services.

 

b) a revenue share equal to 15% (Fifteen Percent) of the Net Revenues (the
‘Revenue Share’) generated from Products related to payment acceptance
processing technologies operated on the Digital Banking Technologies using the
Implementation Services, Inclusive Technical Support, Additional Technical
Support, Consulting, Operations Activities, and Processing Services for twelve
(12) months following the Go Live Date. Should the transaction volume targets
described in Clause 2(a) of the License Agreement be achieved, the 15% (Fifteen
Percent) Revenue Share shall be extended for twelve (12) month periods on a
rolling basis in accordance with the provisions of Clause 2.2. If CLIENT fails
to meet the aforementioned transaction volume target in any particular period
references in Clause 2.2, the Revenue Share shall revert to 30% (Thirty Percent)
for all Products from the end of that period henceforth.

 

For the avoidance of doubt, net revenues (‘Net Revenues’) shall be calculated as
gross revenues less direct costs of sales (Payment Network, Card Association,
BIN Sponsorship and other direct third party costs related to the provision of
Accounts and Cards to Account Holders and the processing of Transactions) and
shall exclude any CLIENT operating expenses which shall be on the sole account
of CLIENT.

 

2.Compliance Processing and Support Fees

 

CLIENT shall pay to NECP a fee of USD3.00 (Three United States Dollars) per
customer on-boarding request processed by NECP resources via the Digital Banking
Technologies.

 

3.Financial Control and Reconciliation Fees

 

CLIENT shall pay to NECP a fee of USD5,000 (Five Thousand United States Dollars)
per Product configured and operated by NECP using the Digital Banking
Technologies in respect of maintain the Product general ledger, daily
reconciliations of customer balances, credit & debit Transactions, and Payment
Network settlement, and the production of income, key performance indicator, and
business information reporting.

 

4.Optional Additional Services

 

CLIENT may avail additional professional services resources from NECP for
Consulting, Additional Technical Support, additional Operations Activities
requested outside of the scope of this Agreement, and changes requested by
CLIENT to the Processing Services or Digital Banking Technologies under the
provisions of Clause 3.5D herein subject to the following rates per man day:

 

-Engineering Resources: USD1,200.00 (One Thousand Two Hundred United States
Dollars) per man day -Implementation Resources: USD800.00 (Eight Hundred United
States Dollars) per man day -Project Management Resources: USD1,000.00 (One
Thousand United States Dollars) per man day -Infrastructure Support Resources;
USD500.00 (Five Hundred United States Dollars) per man day  -Software Support
Resources; USD450.00 (Four Hundred and Fifty United States Dollars) per man day

  

5.Implementation Services, Inclusive Technical Support and License Fees

 

Charges and fees relating to the Implementation Services, Inclusive Technical
Support, Processing Services and Digital Banking Technologies provided under the
terms of this Agreement and the License Agreement memorialized in and subject to
the terms and conditions of the License Agreement.

 



CLIENT: _______ NECP: _______24 of 27

 

 

Schedule B: Service Level Agreement (SLA) and Service Level Credits

 

1.SERVICE LEVELS

 

Failure of the following service levels described in this Schedule B will result
in actions as defined in Schedule B Clause 3: Service Level Credits.

 

Category Description Support resource SLA Metric Service Credit Operating
Activities Compliance Processing (Individual consumer on-boarding requests) The
availability of resources to process compliance applications and approval
requests received through the Digital Banking Technologies. NECP Compliance Team
Requests to be reviewed and processed within 4 hours if received during normal
working hours and within 4 hours of the start of the next Business Day if
received outside of normal working hours. Service Credit as defined below
Compliance Processing (Business or Corporate on-boarding requests) The
availability of resources to process compliance applications and approval
requests received through the Digital Banking Technologies. NECP Compliance Team
Requests to be reviewed and processed by end of following Business Days if
received during normal working hours and within 2 Business Days if received
outside of normal working hours. Service Credit as defined below Reporting
Availability The availability of daily batch reports (Account balance and
Transactions reports) through SFTP or web application NECP Financial Control
Team By 0800 next Business Day Service Credit as defined below Reconciliation
Availability The availability of daily reconciliation reports (Account
reconciliations, and Card Association & Payment Network settlement
reconciliation reports) through SFTP or web application NECP Financial Control
Team By 1400 next Business Day Service Credit as defined below Inclusive
Technical Support and Additional Technical Support Availability The availability
and response of Level 1 / Level 2 Technical Support Teams by phone, email or
ticket. See severity definitions and response times described in Schedule B
Clause 2 below. NECP Support Team Available 24x7x365 Not applicable

 



CLIENT: _______ NECP: _______25 of 27

 

 

2.TECHNICAL SUPPORT AVAILABILITY METRICS

 

Failure of the following service levels will be discussed on a monthly basis to
determine further actions to be taken to address any deficiencies.

 

INCIDENT SEVERITY DEFINITIONS AND INITIAL RESPONSE TIMES

Severity Incident Definition Initial Response Time Severity 1 A major system
outage, affecting multiple Products and affecting all Account Holders of CLIENT.
Mission critical, without work around, preventing CLIENT from conducting
business with potential for financial or reputational loss. <1Hour Severity 2 A
systems outage that affect one or more Products. CLIENT’S normal business
operations are impacted, but a work around solution is available. < 6 Hours
Severity 3 A bug or minor systems outage that affects select Products or Account
Holders of CLIENT. CLIENT’S normal business operations are not impacted. < 24
Hours

 

 

3.SERVICE LEVEL CREDITS

 

If NECP fails any Service Levels listed above that are eligible for Service
Credits, then it will enter into a probation period for the next two months. If
it fails same Service Level during the two month probation period, a Service
Credit of USD500.00 (Five Hundred United States Dollars) shall become payable
and a credit note shall be issued to CLIENT.

 

Service Level Failures are neither cumulative nor additive. Service Credit will
be applied for only one Service Level failure, e.g. a failure in the Reporting
Availability resulting in a failure in the Reconciliation Availability would
result in application of only one Service Credit.

 



CLIENT: _______ NECP: _______26 of 27

 

 

SCHEDULE C: NECP Brand

 

[ex10_2-002.jpg] 

 



CLIENT: _______ NECP: _______ 27 of 27

 



 

 

 

 

